Exhibit 10.23b

 

Estee Lauder Inc.

767 Fifth Avenue

New York, NY 10153

 

 

Effective as of July 1, 2016

 

 

Aerin Lauder Zinterhofer

c/o Aerin LLC

595 Madison Avenue

5th Floor

New York, NY 10022

 

 

Re: Creative Consultant Agreement

 

 

Dear Ms. Lauder:

 

This letter, when signed by the respective parties, will constitute an amendment
(“Second Amendment”) to the agreement dated April 6, 2011, as amended effective
as of November 1, 2015, between Estée Lauder, Inc. (“Estée Lauder”) and Aerin
Lauder Zinterhofer (together the “Agreement”).  Capitalized terms used and not
otherwise defined herein have the meanings assigned to such terms in the
Agreement.

 

 

1. Amendments. In consideration of the premises and of the mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follow:

 

 

a.   Section 2.A. Term of the Agreement is hereby amended by replacing Paragraph
2A with the following:

 

The initial term of this Agreement shall begin upon the execution of this
Agreement by all parties and shall end on June 30, 2021(“Term).The Term is
comprised of the First Period, the Second Period, the Third Period, the Fourth
period, the Fifth Period, the Sixth Period, the Seventh Period, the Eight
Period, the Ninth Period, the Tenth Period and the Eleventh Period.  The First
Period of this Agreement shall commence upon the execution of this Agreement by
all parties and shall end on June 30, 2011.  The Second Period shall commence on
July 1, 2011 and shall end on June 30, 2012. The Third Period shall commence on
July 1, 2012, and shall end on June 30, 2013.  The Fourth Period shall commence
on July 1, 2013 and shall end on June 30, 2014.  The Fifth Period shall begin on
July 1, 2014 and shall end on June 30, 2015. The Sixth Period shall begin on
July 1, 2015 and shall end on June 30, 2016. The Seventh Period shall commence
on July 1, 2016 and shall end on June 30, 2017.  The Eighth Period shall
commence on July 1, 2017 and shall end on June 30, 2018.  The Ninth Period shall
commence on July 1, 2018 and shall end on June 30, 2019.  The Tenth Period shall
commence on July 1, 2019 and shall end on June 30, 2020.  The Eleventh Period
shall commence on July

 

Page 1 of 3

--------------------------------------------------------------------------------


 

1, 2020 and shall end on June 30, 2021 (The First Period through and including
the Eleventh Period shall individually be referred to hereinafter as a Contract
Year).

 

b.  Section 2.B. Term of the Agreement is hereby amended by replacing the end of
Term date of June 30, 2016 with June 30, 2021.

 

 

c.   Section 5.A Personal Appearances of the Agreement is hereby amended by
amending the last sentence of Section 5.A.:

 

Notwithstanding the foregoing, the parties agree that beginning in the Sixth
Period, the Consultant shall be required to provide no more than twenty-five
(25) Service Days per Contract Year.

 

d.  Section 7.A Fees and Expenses of the Agreement is hereby amended by adding
the following sentence to the end of Section 7.A.:

 

The parties agree that for the Seventh Period, the Fee shall be Five Hundred and
Eighty-One Thousand Two Hundred and Fifty-Seven Dollars ($581,257); for the
Eighth Period, the Fee shall be Six Hundred and Four Thousand Five Hundred and
Seven Dollars ($604,507); for the Ninth Period the Fee shall be Six Hundred and
Twenty-Eight Thousand Six Hundred and Eighty-Eight Dollars ($628,688); for the
Tenth Period the Fee shall be Six Hundred and Fifty-Three Thousand Eight Hundred
and Thirty-Six Dollars ($653,836); and for the Eleventh Period the Fee shall be
Six Hundred and Seventy-Nine Thousand Nine Hundred and Eighty-Nine Dollars
($679,989).

 

e.  Section 7.C Additional Day Fee of the Agreement is hereby amended by adding
the following sentence to the end of Section 7.C.:

 

The parties agree that for the Seventh Period, the Additional Day Fee shall be
Twenty-Five Thousand Dollars ($25,000); for the Eighth Period, the Additional
Day Fee shall be Twenty-Six Thousand Dollars ($26,000); for the Ninth Period the
Additional Day Fee shall be Twenty-Seven Thousand Dollars ($27,000); for the
Tenth Period the Additional Day Fee shall be Twenty-Eight Thousand Dollars
($28,000); and for the Eleventh Period the Additional Day Fee shall be
Twenty-Nine Thousand Dollars ($29,000).

 

2. Counterparts. This Amendment may be executed in multiple counterparts and by
facsimile or email, each of which, when executed and delivered to the other
party, shall be deemed an original and all of which together shall be deemed one
and the same instrument.

 

3.   Agreement. Except as specifically amended herein, the Agreement shall
remain in full force and effect

 

Page 2 of 3

--------------------------------------------------------------------------------


 

Please confirm you acceptance of the foregoing by signing where indicated below
and returning a signed copy of this letter to us.

 

 

Very truly yours,

 

Estee Lauder Inc.

 

 

 

 

By:

/s/ Jane Hertzmark Hudis

 

Name:

Jane Hertzmark Hudis

 

Title:

Group President

 

 

ACCEPTED AND AGREED TO:

THIS 16th DAY OF AUGUST, 2016

 

/s/ Aerin Lauder Zinterhofer

 

 

 

Name: Aerin Lauder Zinterhofer

 

 

 

Page 3 of 3

--------------------------------------------------------------------------------